Citation Nr: 9917300	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-29 090 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, status post arthroscopic medial 
meniscectomy and reconstructive surgery, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased evaluation for the 
veteran's residuals of a left knee injury, status post 
arthroscopic medial meniscectomy and reconstructive surgery, 
evaluated as 10 percent disabling under Diagnostic Code 5259.  
The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in January 1998.  Following 
the receipt of additional evidence, the RO, in a June 1998 
rating decision, increased the evaluation for the veteran's 
residuals of a left knee injury, status post arthroscopic 
medial meniscectomy and reconstructive surgery to 20 percent 
disabling under Diagnostic Code 5257.

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his left knee disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  The RO 
determined that the case did not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's residuals of a left knee injury, status 
post arthroscopic medial meniscectomy and reconstructive 
surgery have been shown to be manifested by subjective 
complaints of frequent episodes of joint instability.

2.  The veteran's residuals of a left knee injury, status 
post arthroscopic medial meniscectomy and reconstructive 
surgery with x-ray evidence of posttraumatic changes of the 
joint have been shown to be manifested by objective evidence 
of functional range of motion from 0 to 100 percent with 
pain, positive grind test, tenderness to palpation of the 
patella femoral joint. 


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury, status post arthroscopic 
medial meniscectomy and reconstructive surgery are 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1998).

2.  Degenerative changes of the left knee are 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.20, 4.40, 4.45, 4.59, and Diagnostic Codes 5010, 
5260-5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A claim 
that a condition has become more severe is well grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Thus, the Board finds that veteran's claim for 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  He has not alleged that 
any records of probative value that may be obtained, and 
which have not already been requested by the VA or associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

I.  History

Service medical records reveal that the veteran underwent 
arthroscopy of the left knee in service due to a probable 
medial meniscus tear.  The veteran's service medical records 
contain various reports of pain, effusion, instability, and 
limitation of motion of the left knee.

At an August 1989 VA examination, the examiner noted that the 
veteran continued to experience instability problems with his 
knee following service, and underwent an arthroscopy in 
November 1988, a reconstruction secondary to a torn anterior 
cruciate ligament in May 1989, and an arthroscopic flushing 
of the knee in June 1989.  The veteran complained of mild 
pain with no swelling and no recent episodes of instability.  
On evaluation, range of motion exercises revealed lack of 
extension to 5 degrees and flexion to 135 degrees.  There was 
tenderness at the lateral patellofemoral joint on palpation.  
The examination for laxity showed increased excursion of the 
anterior drawer.  Contemporaneous x-rays revealed metal 
screws at the posterior aspect of the distal end of the left 
femur and at the upper shaft of the left tibia.  The presence 
of joint effusion was also noted.  The impression was 
residuals of left knee injury, postoperative multiple 
surgical procedures.  In August 1989, the RO established 
service connection for residuals of a left knee injury, 
status post arthroscopic medial meniscectomy and 
reconstructive surgery and assigned a 10 percent evaluation 
for that disability under Diagnostic Code 5259.  

A May 1995 VA examination indicated that the veteran was 
schedule to undergo another arthroscope of the left knee in a 
couple of weeks.  At the time of the examination, the veteran 
complained of chronic pain with recurrent episodes of 
swelling.  The range of motion was from 5 to 120 degrees.  X-
rays revealed well preserved medial and lateral joint spaces 
with minimal narrowing of the patellofemoral space.  VA 
medical records from May to July 1995 show that the veteran 
underwent a reconstruction of the left anterior cruciate 
ligament in May 1995, and subsequently developed complaints 
of pain and slight effusion.

At an August 1995 VA examination, the veteran reported that 
following the May 1995 surgery, he experience increased pain, 
inability to walk or bear weight over 100 yard on his left 
knee, and problems going up and down stairs.  On evaluation, 
the veteran walked with a persistent limp, had shortening 
weight bearing, but was able to heel and toe walk with pain 
in the left knee.  The knee was stable on both anterior and 
posterior lateral stressing.  Crepitation on manipulation was 
noted and range of motion was 5 to 120 degrees.  The 
impression was postoperative stabilization of the left knee 
of 3 months.  The examiner noted that the veteran should be 
evaluated again after completion of the rehabilitation and 
healing process
The RO continued the 10 percent disability evaluation.

II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Slight recurrent 
subluxation or lateral instability of the knee warrants the 
assignment of a 10 percent disability evaluation.  A 20 
percent evaluation contemplates moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
contemplates severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  
Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1998).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1998).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a precedent opinion dated August 14, 1998, the Acting 
General Counsel of the VA clarified that separate evaluations 
could be assigned under both the provisions 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 and Diagnostic Code 5257 
for a knee disability encompassing an arthritic disorder.  
VAOPGPREC 9-98 (Aug. 14, 1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

The Court has held that:  

Read together, DC 5003, and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by X-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995).

VA medical records from June 1995 to April 1996 show that the 
veteran was seen shortly after his May 1995 surgery with 
complaints of pain, effusion, and intermittent swelling.  
Notations from December 1995 to April 1996 indicate that the 
veteran complained of increased pain with weightbearing and 
grinding in the knee.  On evaluation, range of motion was 0 
to 120, there was tenderness to palpation over the lower 
aspect of the patella, and crepitus was noted.  The 
impression was left knee pain.  In February 1997, the range 
of motion was from 10 to 130 degrees, strength was 5/5.  A 
September 1997 VA medical record reveals that the veteran was 
seen complaining of shooting pain over the medial aspect of 
the left knee.  On evaluation, the examiner noted Lachmann's 
with good endpoint, mild medial joint line tenderness, and 
Tinel's over the saphenous nerve.  The assessment was 
saphenous nerve neuralgia.

At his January 1998 hearing, the veteran testified that the 
pain in his left knee was constant and throbbing, that his 
knee has movement in it and that it slipped or gave way at 
least once every four days.  The veteran reported that he 
takes 600 milligrams of Motrin twice a day for the pain.

At a February 1998 VA examination, the veteran reported 
frequent episodes of instability of the knee, that 
weightbearing on the left knee was painful as was squatting, 
and that he was careful going up or down stairs.  On 
evaluation, several well healed scars were noted about the 
knee.  The range of motion of the left knee was 0 to 100 
degrees with complaints of pain on motion.  There was 
significant tenderness to palpation about the patellofemoral 
joint and the patella grind test was positive.  Lachmann's 
was described as trace to 1+, and pivot shift sign was 1 to 
2+.  There was no swelling and collateral ligaments were 
stable to stress.  X-ray findings revealed posttraumatic and 
operative changes in the knee with orthopedic screws noted at 
the distal femur.  The impression was residuals of left knee 
injury with multiple surgeries including anterior cruciate 
ligament reconstruction and arthroscopic medical 
meniscectomy.  

The RO, in a June 1998 rating decision, increased the 
veteran's evaluation for residuals of a left knee injury, 
status post arthroscopic medial meniscectomy and 
reconstructive surgery to 20 percent disabling under 
Diagnostic Code 5257.

In a July 1998 statement, the veteran contended that his left 
knee disability warrants a higher evaluation than the 20 
percent currently assigned due to continued slippage and 
chronic pain.

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The veteran has 
reported increased instability in the knee since the last 
surgery in 1995 as well as increased pain, decreased ability 
to bear weight, fear of falling on stairs due to instability.  
The evidence during the appeal period shows that the veteran 
has functional range of motion from 0 to 100 percent with 
pain, positive grind test, tenderness to palpation of the 
patella femoral joint, trace to 1+ Lachmann's, pivot shift 
sign of 1 to 2+, and subject complaints of frequent episodes 
of joint instability.  In VAOPGPREC 9-98, the Acting General 
Counsel of the VA determined that 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 only addresses instability of the knee 
and does not encompass limitation of motion of the knee.   
VAOPGPREC 9-98 (Aug. 14, 1998).  The Board notes that 
instability or laxity of the left knee was not shown by the 
medical evidence, it appears that the RO has accepted the 
veteran's testimony regarding instability of the knee and 
awarded a 20 percent disability evaluation.  However, as 
recurrent subluxation or lateral instability have not been 
found on examination, the Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for a 30 percent evaluation residuals of a 
left knee injury, status post arthroscopic medial 
meniscectomy and reconstructive surgery under Diagnostic Code 
5257. 

The Board finds that the veteran is entitled to a separate 
rating under Diagnostic Codes 5010, and 5260-5261 for 
periarticular pathology of the left knee productive of 
painful or limited motion.  In considering whether an 
evaluation is warranted under Diagnostic Codes 5260-5261, the 
Board notes that evidence during the appeal period shows 
ranges of motion of the left knee from -10 to 120 degrees 
with reports of pain as well as x-ray evidence of 
posttraumatic changes of the left knee.  Moreover, at the 
most recent examination, the examiner noted that the veteran 
has functional range of motion from 0 to 100 percent with 
pain, positive grind test, tenderness to palpation of the 
patella femoral joint.  As noted above, under Layno, the 
veteran is clearly competent to testify on matters on which 
he has personal knowledge, which include those that come to 
him through his senses, such as pain.  The evidence supports 
a finding that the veteran's left knee disability meets the 
criteria established for the assignment of a separate 10 
percent rating under Code 5010.  Under Lichtenfels, the x-ray 
evidence of posttraumatic changes of the left knee along with 
the veteran's reports of pain and the examiner's notation 
that there was restriction of motion provides a basis for 
such separate 10 percent disability evaluation.  

However, the Board finds that a rating higher than 10 percent 
on the basis of arthritis would not be appropriate because 
there is no competent evidence of limitation of knee 
extension to 15 degrees or limitation of knee flexion to 30 
degrees.  In reechoing the conclusion, the Board has 
considered the actual range of motion and the functional 
equivalent of the range of motion due to the factors 
expressed in DeLuca and the regulations.  Neither the 
examiner nor the veteran indicated the existence of pain to 
the extent that it limits flexion or extension to the degrees 
warranted for an evaluation in excess of 10 percent.  Even 
when every reported range of motion reported is accepted as 
correct, the reported ranges of motion (actual or functional) 
do not support an evaluation in excess of 10 percent.  
Moreover, we note that the veteran was able to squat, go up 
and down stairs, and that his strength was 5/5, thus there 
was no significant functional impairment, no weakness, and no 
fatigability.  We further note that the veteran's reported 
incoordination and occasional falling was due to the 
instability rather than the limitation of motion, and is 
addressed by the provisions of Diagnostic Code 5257 above.

In essence, the preponderance of the evidence establishes 
that the veteran experiences some pain on use and that there 
is minimal functional impairment in the range of motion.  The 
level of the functional impairment warrants the assignment of 
the minimum compensable evaluation based on range of motion 
and no more.

The Board notes that an additional 10 percent rating is not 
warranted for the residual scar as it was not shown to be 
tender and painful, and the veteran did not report that it 
was tender and painful.  Therefore, the Board finds that the 
veteran's post-operative left knee disability merits 
assignment of a separate evaluation not higher than 10 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260-5261  (1998).

Finally, the Board notes that saphenous nerve neuralgia was 
noted in a September 1997 VA examination.  This is a separate 
issue from the veteran's left knee disability.  Service 
connection for saphenous nerve neuralgia has not been claimed 
or established.


ORDER

An increased evaluation for residuals of a left knee injury, 
status post arthroscopic medial meniscectomy and 
reconstructive surgery under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998) is denied.  A separate 
10 percent evaluation for the veteran's right knee disability 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5260-5261  (1998) is granted, subject to the laws and 
regulations governing the award of monetary benefits.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

